UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4017



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JACKIE ROBINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. David A. Faber, Chief
District Judge. (CR-03-12)


Submitted:   June 18, 2004                 Decided:   July 16, 2004


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jackie     Robinson   appeals      the   district     court’s    order

revoking his supervised release and imposing a twenty-four month

sentence,   to   be    followed   by    thirty-six       months   on   supervised

release.    We affirm.

            While     on   supervision,    Robinson      tested    positive    for

cocaine, in violation of his supervised release terms.                        At a

hearing on a petition to revoke supervised release, Robinson’s

attorney moved for placement in a substance abuse treatment program

in lieu of incarceration.         The district denied the motion.              The

court observed that Robinson had refused to participate in drug

treatment programs while in prison and during his supervised

release.    Further, it was unclear whether any inpatient facility

would accept Robinson as a patient because of his medical problems.

The court stated that it had considered the factors set forth at 18

U.S.C. § 3553 (2000) in imposing sentence.

            We   review     a   district       court’s    decision     to   revoke

supervised release for abuse of discretion.                  United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                If a supervisee is

found to have possessed a controlled substance, the court generally

must revoke supervised release and impose a term of imprisonment.

18 U.S.C. § 3583(g)(1) (2000); U.S. Sentencing Guidelines Manual

§ 7B1.4, comment. (n.5) (2002).             However, when a defendant has

failed a drug test, the court also is required to address whether


                                       - 2 -
the availability of a substance abuse treatment program warrants an

exception to the otherwise mandatory term of incarceration.      18

U.S.C. § 3583(d); United States v. Pierce, 132 F.3d 1207, 1208 (8th

Cir. 1997); USSG § 7B1.4, comment. (n.6).

          Here, especially in light of Robinson’s repeated refusal

to participate in drug treatment programs, the district court did

not abuse its discretion in deciding against a substance abuse

program and imposing a term of imprisonment.     Further, the court

stated that it had considered the factors set forth at 18 U.S.C.

§ 3553(a) in imposing sentence.       We note that courts are not

required to discuss each of the factors when imposing sentence.

See United States v. Velasquez, 136 F.3d    921, 924 (2d Cir. 1998);

United States v. Davis, 53 F.3d at 642.

          We accordingly affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not significantly

aid the decisional process.



                                                           AFFIRMED




                              - 3 -